Citation Nr: 1113220	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  06-24 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than anxiety and depression. 

2.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

3.  Entitlement to service connection for a right foot disorder.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) by rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  A November 2004 rating decision denied the Veteran's claims of entitlement to service connection for posttraumatic stress disorder (PTSD), flashbacks, and a skin condition, to include as secondary to herbicide exposure.  An April 2006 rating decision denied the Veteran's claim of entitlement to service connection for a toe condition.

In October 2009, the Board remanded the case for additional development and this matter now returns for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the October 2009 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  An acquired psychiatric disorder other than anxiety and depression is not shown to be causally or etiologically related to any disease, injury, or incident during service, psychosis did not manifest within one year of the Veteran's discharge from service, and the Veteran does not have a diagnosis of PTSD based on a verified in-service stressor.

2.  The Veteran is presumed to have been exposed to herbicides coincident with service in the Republic of Vietnam.

3.  The Veteran does not currently have a disease for which a presumption of service connection is provided under the law based on exposure to herbicides in service.

4.  A skin disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include treatment for skin complaints, or herbicide exposure.

5.  A right foot disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include treatment for a callous of the right foot.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder other than anxiety and depression was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2010); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010). 

2.  A skin disorder was not incurred in or aggravated by service, nor may such be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  A right foot disorder was disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in May 2004, September 2004, and July 2005, prior to the initial RO decisions, and November 2009, which fully addressed all notice elements.  Specifically, the letters informed him of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  With respect to the Dingess requirements, the November 2009 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  

While the November 2009 letter was issued after the initial rating decisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the November 2009 letter was issued, the Veteran's claims were readjudicated in the November 2010 supplemental statement of the case.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, Veteran's service treatment and personnel records as well as private and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board notes that, at his April 2010 VA psychiatric examination, the examiner noted that the Veteran "has been off work since 1987 because of back surgery and is on Social Security Disability."  The Veteran's Social Security Administration (SSA) disability records are not contained in the claims file.  In this regard, the Board is cognizant that VA is required to obtain relevant records held by any Federal department or agency, including records associated with a disability claim made to the SSA that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).   However, in Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Federal Circuit noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Federal Circuit also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, VA is required to assist the Veteran in obtaining the identified records only if a reasonable possibility exists that the records are relevant to the Veteran's claim.  In this instance, the SSA records relate to an issue that is not on appeal.  The Board, therefore, concludes that the record does not establish a reasonable possibility that there are such records that are relevant to these claims.

The Board further observes that the issues on appeal were subject to a remand by the Board in October 2009.  There, the Board instructed the AOJ to provide the Veteran with notice on how VA determines an effective date and disability rating.  Moreover, the Board instructed that the Veteran's claimed stressors be verified with the Joint Services Records and Research Center (JSRRC), and that the Veteran be afforded VA examinations for all of his claimed disorders.  

In this case, the Board is satisfied there was substantial compliance with its remand in June 2010.  See D'Aries, supra.  As was noted above, the Veteran was provided with Dingess notice in November 2009.  Additionally, the Veteran's claimed stressors were sent to the JSRRC for corroboration and a response was received in January 2010.  The Veteran was also afforded VA examinations for all of his claimed disorders in April 2010.  Finally, after all the required development was completed, the Veteran was issued a supplemental statement of the case in November 2010.  Accordingly, the Board finds that the Board's October 2009 remand directives were substantially complied with and, therefore, no further action is necessary in this regard.  Id.

Moreover, the Board finds that these examinations are adequate for adjudication purposes.  Specifically, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examinations and opinions provided were predicated on an interview with the Veteran, a full reading of the private and VA medical records in the Veteran's claims file, and a complete examination.  Moreover, the opinions consider all of the pertinent evidence of record and the statements of the Veteran.  Additionally, all opinions were supported by a sufficient rationale, and cite to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Acquired Psychiatric Disorder Other Than Anxiety and Depression

The Board observes that the medical evidence of record reveals numerous psychiatric diagnoses, to include PTSD, anxiety, depression, psychosis, and adjustment disorder.  In a rating decision issued in January 2004, the RO denied service connection for anxiety disorder, depressive disorder, and a nervous disorder.  In a November 2007 rating decision, the RO determined that new and material evidence had not been received in order to reopen such claims.  The Board is cognizant that the Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, in the instant case, the Board finds that the Veteran's psychiatric diagnoses of anxiety and depression are more appropriately viewed as separate claims because they have been previously denied and new and material evidence is required to reopen them.  In this regard, the Board notes that the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Moreover, in Clemons, the Court determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009) (emphasis in original).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  Therefore, the Board finds that the Veteran's psychiatric diagnoses of anxiety and depression are more appropriately viewed as separate claims and, as such are not on appeal before the Board, the Board will not address them further.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychosis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Under 38 C.F.R. § 3.384, the term "psychosis" is defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. § 3.304(f).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010, as is the case here.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The Veteran contends that he currently has an acquired psychiatric disorder, to include PTSD, psychosis, and adjustment disorder, as a result of his military service.  With respect to his claim for PTSD, the Veteran has alleged the following stressors: (1) witnessing the killing of a fellow soldier named "Carter" by small arms fire in late 1970 while stationed on San Juan Hill in Vietnam, and (2) witnessing a colonel exiting a helicopter and becoming decapitated by a rotor blade.  

The Board initially notes that the Veteran did not engage in combat with the enemy.  In this regard, his service personnel records, to include his military awards and decorations, do not denote combat service.  Such records show that the Veteran was trained as a cook who served in the Republic of Vietnam from September 1970 to September 1971.  Due to this service, he was awarded the Vietnam Campaign Medal, the Vietnam Service Medal, and an Army Commendation Medal.  The Veteran's service personnel records reflect that he participated in an Unnamed Campaign.  Therefore, as the Veteran served in Vietnam and his reported stressor of witnessing a fellow soldier be killed by small arms file is consistent with the amended regulation's definition of  "fear of hostile military or terrorist activity" (i.e., that means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror), such stressor is considered verified.  However, regarding his claimed stressor of witnessing a colonel exiting a helicopter and becoming decapitated by a rotor blade, such is not consistent with the regulation's definition and, therefore, such stressor must be independently verified.  In this regard, the Veteran did not provide sufficiently specific details regarding any officer who may have been killed by a helicopter rotor blade, i.e., names, dates, and locations.   Therefore, despite VA's request that the Veteran provide sufficient details surrounding the decapitation of the colonel, he did not do so and this stressor remains unverified.  

However, despite the fact that the Veteran's stressor of witnessing a fellow soldier be killed is verified, the Board finds that the competent and probative evidence of record fails to demonstrate a diagnosis of PTSD based on such in-service stressor.  In this regard, while VA outpatient treatment records reflect an Axis I diagnosis of PTSD, such do not relate the diagnosis to the Veteran's verified in-service stressor.  At best, these treatment notes provide vague reference to the Veteran's general service in the Republic of Vietnam, but mostly describe his current symptoms rather than the etiology of the disorder.  In contrast, the April 2010 VA examiner determined that the Veteran did not meet the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) criteria for PTSD.  

Specifically, at the April 2010 VA examination, the Veteran complained of nightmares and that he hears voices speaking to him in Vietnamese.  However, the examiner noted that, while the Veteran has some symptoms of PTSD, the full criteria under the DSM-IV have not been met.  In this regard, the examiner noted that persistent avoidance of stimuli and symptoms of increased arousal (parts C and D of the DSM-IV criteria for PTSD), were not fulfilled.  Moreover, his endorsement of "improbable symptoms" negatively impacts the validity of his stated history and his past PTSD diagnoses.  As the April 2010 VA examiner interviewed the Veteran, reviewed the claims file, which includes the Veteran's past PTSD diagnoses, and conducted a full mental status examination, the Board accords great probative weight to his conclusions.  

The Board notes that the Veteran has contended on his own behalf that he has a current diagnosis of PTSD based on his alleged stressors.  In this regard, the Court has held that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Additionally, the Federal Circuit determined in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In the instant case, the Board finds that, while the Veteran is competent to report his psychiatric symptoms, such as nightmares and flashbacks, he is not competent to diagnose PTSD, or any other psychiatric disorder.  In this regard, a diagnosis of a psychiatric disorder must conform to the DSM-IV.  See 38 C.F.R. § 4.125.  There is no evidence that the Veteran has the requisite expertise to interpret psychiatric symptomatology in accordance with the DSM-IV.  In this regard, the Court has held that, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as diagnosing a psychiatric disorder under the DSM-IV is complex in nature, the Board finds that the Veteran is not competent to diagnose PTSD.

The Board further observes that the Veteran has additional psychiatric diagnoses of psychosis and adjustment disorder.  As such, the Board has considered whether presumptive service connection is warranted for a psychosis; however, there is no evidence that such manifested within a year of the Veteran's service discharge in September 1971.  Therefore, presumptive service connection for a psychosis is not warranted.  Moreover, there is no evidence that his psychosis and/or adjustment disorder are related to his active duty service.  In this regard, the Veteran himself has not alleged that such are the result of his military service nor has he reported a continuity of psychosis or adjustment disorder symptoms.  Moreover, such disorders have not been related to such service by a medical professional.  

Therefore, the Board finds that an acquired psychiatric disorder other than anxiety and depression is not shown to be causally or etiologically related to any disease, injury, or incident during service, psychosis did not manifest within one year of the Veteran's discharge from service, and the Veteran does not have a diagnosis of PTSD based on a verified stressor.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than anxiety and depression.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Skin & Right Foot Disorders

The Veteran contends that he currently has a skin disorder as a result of his military service, to include as due to exposure to herbicides.  In this regard, VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  The Board notes that the Veteran's service personnel records reflect that he served in the Republic of Vietnam from September 1970 to September 1971.  Therefore, the Board finds that the Veteran is presumed to have been exposed to herbicides coincident with his service in the Republic of Vietnam. 

Current VA regulations provide that the following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma. 38 C.F.R. § 3.309(e).  Additionally, VA recently amended regulation to include a presumption of service connection for ischemic heart disease, Parkinson's disease, and B cell leukemias based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era.  75 Fed. Reg. 14,391; 75 Fed. Reg. 53,202. 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Veteran has alleged that his skin disorder, diagnosed as nonspecific dermatitis at the April 2010 VA examination, is related to herbicide exposure.  However, the Veteran's diagnosed skin disorder is not a disease for which a presumption of service connection is provided under the law based on exposure to herbicides in service.

Even though the presumptive service connection is not warranted for his skin disorder, the Veteran is not precluded from establishing service connection with proof of actual direct causation from exposure from an herbicide agent or other link to service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  

The Veteran alleges that he currently has a skin and right foot disorder as a result of his military service.  He claims that he was treated while on active duty for such disorders.  Therefore, the Veteran contends that service connection for a skin and right foot disorder is warranted.

The Veteran's service treatment records dated in February 1970 and May 1970 indicate that he sought treatment to have a callous of the right foot trimmed.  However, these records do not indicate where this callous was precisely or what was the cause of this callous.  A record dated in June 1970 indicates that the Veteran was treated for pseudofolliculitis (PFB) with large papules.  A June 1971 record reflects that the Veteran complained of a rash on his face, described as a non-erythematous pinpoint type of disorder on his face.  Additional service treatment records dated in June 1971 indicate that the Veteran was treated for a boil in the lower middle area.  However, the service treatment records do not indicate that either of these disorders continued, as his separation physical examination in September 1971 did not mention either of these complaints.  Therefore, the evidence does not indicate that any of these disorders were evident at the time he left active duty.   

Furthermore, the evidence does not indicate the presence of either a skin or right foot disorder for many years after service discharge.  Specifically, the first indication of a skin disorder was not until February 1998, where he referred to a dermatologist for his "recurrent folliculitis."  Additionally, from February 1998 to January 2002, the Veteran's private treatment records indicate that he was treated for a sebaceous cyst of the right face, a boil on the right buttock, an abscess on the right side, an epidermal cyst of the left jaw, and recurrent folliculitis.  VA treatment records dated in February 2004 indicate that the Veteran was treated for a flat, patchy, macular rash on the upper back and chest, without infection, and a papular lesion of the upper and lower right eyelid.  VA treatment records dated in October 2008 indicate that the Veteran had a rash on the neck and back.  Additionally, no foot disorders were noted in the post-service treatment records until February 2004.  At that time the Veteran complained of a right bunion, with pain.  The treatment provider noted that such was probably tinea pedia or versicolor.  During VA treatment in May 2004 and September 2004, the Veteran complained of recurrent right great toe pain and a right great toe bunion was noted.  VA treatment records dated in October 2008 also indicate that the Veteran reported a history of a reduced left great toe in-grown toenail.    

As relevant to both issues, the Board emphasizes the multi-year gap between discharge from active duty service in 1971, and the first reported diagnoses of these disorders in 1998 and 2004, respectively.  Furthermore, the Veteran filed a claim in May 1981, where he did not claim entitlement to service connection for any of these disorders.  Therefore, continuous symptoms relating to any of these disorders have not been shown by the objective medical evidence.  

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting continuity of symptoms.  In such cases, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

However, in the instant case, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Specifically, Veteran filed a prior claim for service connection in May 1981, but he did not mention any of the disorders currently on appeal.  Moreover, a VA examination in June 1981 also did not reveal complaints pertaining to a skin or right foot disorder.  His failure to mention these disorders, when otherwise reporting his past medical history, weighs against the credibility of his report of continuity of symptomatology.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Additionally, the Board also emphasizes the multi-year gap between discharge from active duty service in 1971 and the earliest symptoms of a skin or right foot disorder in 1998  and 2004, respectively.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

Thus, the Board has weighed the Veteran's statements as to continuity of symptomatology against the lack of competent evidence for many years following active duty service and his failure to raise these issues in his May 1981 claim or at his June 1981 VA examination, and finds his recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be not credible.  Therefore, continuity of symptomatology has not been established by the Veteran's statements.

Service connection may also be granted when the evidence establishes a nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's right foot disorder or skin disorder to active duty, despite his contentions to the contrary.  In this regard, the Board places significant probative value on an April 2010 VA examination undertaken specifically to address these issues.

At the time of the April 2010 VA examination, the Veteran reported having a problem with a "dry, itching area" of his skin on the right side of his back and neck, as well as both arms, for many years.  The examiner noted the Veteran's in-service complaints of PFB and a boil, but stated that such were not related to the present condition.  An examination of the Veteran did not indicate a skin disorder to the arms or neck, although a 3-inch area of skin on his shoulder that was slightly rougher in texture was observed.  Based on this examination, the examiner diagnosed nonspecific dermatitis.  He concluded that there was insufficient evidence to relate his current skin complaints to the PFB or a boil he experienced in active duty.  The examiner further opined that there were no identifiable skin problems that were a result of Agent Orange exposure.  Moreover, he indicated that the one area identified on his back does not fit any identifiable dermatosis that would be a result of environmental exposure.  

Regarding his right foot complaints, the Veteran stated that this disorder was caused by an in-service injury he incurred while climbing steps.  The examiner observed that there was no indication of this disorder in the service treatment records and the Veteran's history of trauma did not indicate a fracture.  An examination of the Veteran's foot indicated a 20 degree valgus of the right great toe with a callous over the medial aspect of the bunion.  Normal dorsiflexion of the toe was observed, although there was pain while in motion.  After the foot examination, the examiner diagnosed hallux valgus with associated bunion and callous on the right foot.  However, the examiner stated that he could not determine whether the complaints of a callous treated while in service is related to the current bunion without resorting to speculation as the description and location of the callous during active duty was not noted.  He further opined that there was no association between the Veteran's self-reported prior trauma and his present hallux valgus. 

The Board finds that the examinations with resulting opinions are adequate for adjudication purposes.  Specifically, the examiners reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, the Board finds that the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board places great probative weight on the April 2010 VA examiner's conclusions regarding the etiology of the Veteran's skin and right foot disorders.

In this regard, the Board acknowledges that the April 2010 VA examiner stated that he could not determine whether the complaints of a callous treated while in service is related to the current bunion without resorting to speculation as the description and location of the callous during active duty was not noted.  

In this regard, the Board notes that the Court recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  In the instant case, while the examiner stated that he could not provide an opinion as to whether the Veterans callouses while on active duty are related to his current hallux valgus, he adequately explained that this was due to the service treatment records not stating the location of the calluses.  Thus, as the Board is not aware of any evidence that could be obtained to correct this evidentiary defect, the examination is adequate for examination purposes.  

The Board has also considered the statements made by the Veteran relating his claimed skin and right foot disorders to his active service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).   

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's skin and right foot disorders and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe his in-service skin and right foot complaints and his current manifestations of such disorders, the Board accords his statements regarding the etiology of such disorders little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the relationship between his in-service skin and right foot complaints, and herbicide exposure, and his current disorders.  In contrast, the April 2010 VA examiner took into consideration all the relevant facts in providing opinions, to include the type of the Veteran's in-service complaints and diagnoses as well as the current nature of his skin and right foot disorders.  Therefore, the Board accords greater probative weight to the April 2010 VA examiner's opinions.

Consequently, the Board finds that service connection is not warranted for a skin or right foot disorder as such are not shown to be causally or etiologically related to any disease, injury, or incident in service, to include treatment for relevant complaints and/or herbicide exposure. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for skin and right foot disorders.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder other than anxiety and depression is denied.
 
Service connection for a skin disorder, to include as due to herbicide exposure, is denied.

Service connection for a right foot disorder is denied.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


